HON. STEPHEN L. OPPENHEIM Village Attorney, Wurtsboro
This is in response to your recent letter wherein you request the opinion of the Attorney General as to whether a zoning local law enacted under Article 7 of the Village Law must be filed with the Secretary of State.
Article 7 of the Village Law deals with building zones. Section 7-700 thereof provides, in pertinent part, as follows:
"§ 7-700 Grant of power
  "For the purpose of promoting the health, safety, morals, or the general welfare of the community, the board of trustees of a village is hereby empowered,  by local law, to regulate and restrict the height, number of stories and size of buildings and other structures, * * * As a part of the comprehensive plan and design, the village board is empowered by local law, to regulate and restrict certain areas as national historic landmarks, special historic sites, places and buildings for the purpose of conservation, protection, enhancement and perpetuation of these places of natural heritage. * * *" (Emphasis supplied.)
Under the above statute, villages are required to enact zoning regulations only by means of local laws. Section 21-2100(1) of the Village Law provides that "[a]ny local law adopted pursuant to the powers granted by this chapter shall be in accordancewith the procedure prescribed by the Municipal Home Rule Law. . . ." (Emphasis supplied.)
Under section 27 of the Municipal Home Rule Law, the clerk or other officer designated by a local legislative body is required to file four certified copies of a local law in the office of the Secretary of State within five days after it should have been finally adopted.
We conclude, therefore, that a zoning local law enacted pursuant to Article 7 of the Village Law must be filed with the Secretary of State.